[Cite as State ex rel. Martin v. Ohio Adult Parole Auth., 126 Ohio St. 3d 506, 2010-Ohio-4727.]




       THE STATE EX REL. MARTIN, APPELLANT, v. OHIO ADULT PAROLE
                                AUTHORITY, APPELLEE.
              [Cite as State ex rel. Martin v. Ohio Adult Parole Auth.,
                        126 Ohio St. 3d 506, 2010-Ohio-4727.]
Appeal from denial of a complaint for a writ of prohibition — Imposition of
        postrelease control by Adult Parole Authority is not an exercise of judicial
        or quasi-judicial authority — Judgment affirmed.
 (No. 2010-0676 — Submitted September 28, 2010 — Decided October 6, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 94645, 2010-Ohio-1582.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Tramaine E. Martin, for a writ of prohibition to prevent
appellee, Ohio Adult Parole Authority (“APA”), from continuing its supervision
of him on postrelease control. Martin’s prohibition claim lacks merit because
“neither the APA nor its parole officers exercised judicial or quasi-judicial
authority in imposing postrelease control” on him. State ex rel. McGrath v. Ohio
Adult Parole Auth., 100 Ohio St. 3d 72, 2003-Ohio-5062, 796 N.E.2d 526, ¶ 7. In
addition, Martin “had an adequate remedy by way of direct appeal from his
sentence to raise his claim that he did not receive proper notification about
postrelease control at his sentencing hearing.” Briseno v. Cook, 121 Ohio St. 3d
38, 2009-Ohio-308, 901 N.E.2d 798, ¶ 1.
                                                                        Judgment affirmed.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            SUPREME COURT OF OHIO




                             __________________
       Tramaine E. Martin, pro se.
       Richard Cordray, Attorney General, and Ashley D. Rutherford, Assistant
Attorney General, for appellee.
                           ______________________




                                      2